

114 S1040 RS: ROV In-Depth Examination Act of 2015
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 642114th CONGRESS2d SessionS. 1040[Report No. 114–357]IN THE SENATE OF THE UNITED STATESApril 22, 2015Mr. Heller (for himself, Mr. Manchin, Mr. Gardner, Ms. Ayotte, Mr. Daines, Mr. Sullivan, Mr. Crapo, Mr. Cotton, Mr. Boozman, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 22, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the Consumer Product Safety Commission and the National Academy of Sciences to study the
			 vehicle handling requirements proposed by the Commission for recreational
			 off-highway vehicles and to prohibit the adoption of any such requirements
			 until the completion of the study, and for other purposes.
	
 1.Short titleThis Act may be cited as the ROV In-Depth Examination Act of 2015. 2.Recreational off-highway vehicle standards study (a)DefinitionsIn this section:
 (1)CommissionThe term Commission means the Consumer Product Safety Commission. (2)Recreational off-highway vehicle and ROV (A)In generalThe term recreational off-highway vehicle or ROV means a motorized off-highway vehicle designed to travel on four or more tires, intended by the manufacturer for recreational use by one or more persons and having the following characteristics:
 (i)A steering wheel for steering control. (ii)Foot controls for throttle and service brake.
 (iii)Non-straddle seating. (iv)Maximum speed capability greater than 30 miles per hour.
 (v)Gross vehicle weight rating no greater than 3,750 pounds. (vi)Less than 80 inches in overall width, exclusive of accessories.
 (vii)Engine displacement equal to or less than 61 cubic inches for gasoline fueled engines. (viii)Identification by means of a 17-character personal or vehicle information number.
 (B)ExclusionSuch term does not include a prototype of a motorized, off-highway, all-terrain vehicle or other motorized, off-highway, all-terrain vehicle that is intended exclusively for research and development purposes unless the vehicle is offered for sale.
					(b)No mandatory standards regarding performance or configuration of ROVs
 (1)In generalThe Consumer Product Safety Commission shall have no authority to establish any standards concerning the performance or configuration of recreational off-highway vehicles until after the completion of the study required by subsection (c). This prohibition includes a prohibition on the exercise of any authority pursuant to section 27(e) of the Consumer Product Safety Act (15 U.S.C. 2076(e)) to require ROV manufacturers to provide performance and technical data to prospective purchasers and to the first purchaser of an ROV for purposes other than resale.
 (2)Voluntary standardsNothing in this section shall be construed as suggesting that ROVs shall not be manufactured in compliance with applicable voluntary standards.
				(c)Study on proposed lateral stability and vehicle handling requirements
				(1)Agreement
 (A)In generalThe Commission shall seek to enter into an agreement with the National Academy of Sciences to perform the services covered by this subsection.
 (B)TimingThe Commission shall seek to enter into the agreement described in subparagraph (A) not later than the latest date by which the Commission considers reasonable for the National Academy of Sciences to begin performing the services covered by this subsection and complete them before the date described in paragraph (2)(D).
					(2)Study
 (A)In generalUnder an agreement between the Commission and the National Academy of Sciences under this subsection, the National Academy of Sciences shall conduct a study on matters concerning the lateral stability and vehicle handling requirements proposed by the Commission in a notice of proposed rulemaking published in the Federal Register November 19, 2014 (79 Fed. Reg. 68964).
 (B)ElementsThe study carried under subparagraph (A) shall determine— (i)the technical validity of the lateral stability and vehicle handling requirements described in subparagraph (A), for purposes of reducing the risk of ROV rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements;
 (ii)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; (iii)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a vehicle’s rollover resistance on a progressive scale; and
 (iv)the effect on the utility of ROVs used by the Armed Forces if the proposed requirements were adopted.
 (C)ConsultationIn carrying out the study pursuant to subparagraph (A), the National Academy of Sciences shall consult with the Administrator of the National Highway Traffic Safety Administration and the Secretary of Defense.
 (D)Deadline and reportIn carrying out the study pursuant to subparagraph (A), the National Academy of Sciences shall complete and transmit to the Commission a report containing the findings of the study not later than 2 years after the date of the enactment of this Act.
 (3)Report to CongressNot later than 5 days after receiving the report described in paragraph (2)(D) from the National Academy of Sciences, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives such report, along with such comments as the Commission may have concerning the report.
 (4)ConsiderationThe Commission shall consider the results of the study conducted under this subsection in any subsequent rulemaking regarding the performance or configuration of ROVs, or the provision of point-of-sale information regarding ROV performance.
				(5)Alternate contract organization
 (A)In generalIf the Commission is unable within the period prescribed in paragraph (1)(B) to enter into an agreement described in paragraph (1)(A) with the National Academy of Sciences on terms acceptable to the Commission, the Commission shall seek to enter into such an agreement with another appropriate organization that—
 (i)is not part of the Government; (ii)operates as a not-for-profit entity; and
 (iii)has expertise and objectivity comparable to that of the National Academy of Sciences. (B)TreatmentIf the Commission enters into an agreement with another organization as described in subparagraph (A), any reference in this section to the National Academy of Sciences shall be treated as a reference to the other organization.
	
 1.Short titleThis Act may be cited as the ROV In-Depth Examination Act of 2015. 2.Recreational off-highway vehicle standards study (a)DefinitionsIn this section:
 (1)CommissionThe term Commission means the Consumer Product Safety Commission. (2)Recreational off-highway vehicle and ROV (A)In generalThe term recreational off-highway vehicle or ROV means a motorized off-highway vehicle designed to travel on four or more tires, intended by the manufacturer for recreational use by one or more persons and having the following characteristics:
 (i)A steering wheel for steering control. (ii)Foot controls for throttle and service brake.
 (iii)Non-straddle seating. (iv)Maximum speed capability greater than 30 miles per hour.
 (v)Gross vehicle weight rating no greater than 3,750 pounds. (vi)Less than 80 inches in overall width, exclusive of accessories.
 (vii)Engine displacement equal to or less than 61 cubic inches for gasoline fueled engines. (viii)Identification by means of a 17-character personal or vehicle information number.
 (B)ExclusionSuch term does not include a prototype of a motorized, off-highway, all-terrain vehicle or other motorized, off-highway, all-terrain vehicle that is intended exclusively for research and development purposes unless the vehicle is offered for sale.
					(b)No mandatory standards regarding performance or configuration of ROVs
 (1)In generalThe Consumer Product Safety Commission shall have no authority to establish any standards concerning the performance or configuration of recreational off-highway vehicles until after the completion of the study required by subsection (c). This prohibition includes a prohibition on the exercise of any authority pursuant to section 27(e) of the Consumer Product Safety Act (15 U.S.C. 2076(e)) to require ROV manufacturers to provide performance and technical data to prospective purchasers and to the first purchaser of an ROV for purposes other than resale.
 (2)Voluntary standardsNothing in this section shall be construed as suggesting that ROVs shall not be manufactured in compliance with applicable voluntary standards.
				(c)Study on proposed lateral stability and vehicle handling requirements
				(1)Agreement
 (A)In generalThe Commission shall seek to enter into an agreement with the National Academy of Sciences to perform the services covered by this subsection.
 (B)TimingThe Commission shall seek to enter into the agreement described in subparagraph (A) not later than the latest date by which the Commission considers reasonable for the National Academy of Sciences to begin performing the services covered by this subsection and complete them before the date described in paragraph (2)(D).
					(2)Study
 (A)In generalUnder an agreement between the Commission and the National Academy of Sciences under this subsection, the National Academy of Sciences shall conduct a study on matters concerning the lateral stability and vehicle handling requirements proposed by the Commission in a notice of proposed rulemaking published in the Federal Register November 19, 2014 (79 Fed. Reg. 68964).
 (B)ElementsThe study carried under subparagraph (A) shall determine— (i)the technical validity of the lateral stability and vehicle handling requirements described in subparagraph (A), for purposes of reducing the risk of ROV rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements; and
 (ii)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a vehicle’s rollover resistance on a progressive scale.
 (C)ConsultationIn carrying out the study pursuant to subparagraph (A), the National Academy of Sciences shall consult with the Administrator of the National Highway Traffic Safety Administration and the Secretary of Defense.
 (D)Deadline and reportIn carrying out the study pursuant to subparagraph (A), the National Academy of Sciences shall complete and transmit to the Commission, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report containing the findings of the study not later than 480 days after the date of the enactment of this Act.
 (3)ConsiderationThe Commission shall consider the results of the study conducted under this subsection in any subsequent rulemaking regarding the performance or configuration of ROVs, or the provision of point-of-sale information regarding ROV performance.
				(4)Alternate contract organization
 (A)In generalIf the Commission is unable within the period prescribed in paragraph (1)(B) to enter into an agreement described in paragraph (1)(A) with the National Academy of Sciences on terms acceptable to the Commission, the Commission shall seek to enter into such an agreement with another appropriate organization that—
 (i)is not part of the Government; (ii)operates as a not-for-profit entity; and
 (iii)has expertise and objectivity comparable to that of the National Academy of Sciences. (B)TreatmentIf the Commission enters into an agreement with another organization as described in subparagraph (A), any reference in this section to the National Academy of Sciences shall be treated as a reference to the other organization.September 22, 2016Reported with an amendment